                                                   THE HONORABLE MARY JO HESTON
1                                                  CHAPTER 13
                                                   HEARING DATE: October 1, 2019
2
                                                   HEARING TIME: 1:00 P.M.
3                                                  LOCATION: Vancouver, Washington
                                                   RESPONSE DATE: September 24, 2019
4

5

6

7

8

9

10                   IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                       WESTERN DISTRICT OF WASHINGTON AT TACOMA
11

12    In re:                                      Case No.: 19-42341-MJH
13    BILLY VERNON SHOPE and                      OBJECTION TO CONFIRMATION WITH
      NINA JANE SHOPE,                            STRICT COMPLIANCE
14

15
                                       Debtors.

16             COMES NOW, Michael G. Malaier, Chapter 13 Standing Trustee, and objects to
17
     confirmation as follows:
18
                                             BACKGROUND
19
               Debtors filed this Chapter 13 case on July 18, 2019. The applicable commitment period
20
     is thirty-six months. The case is currently in the second month and the Meeting of Creditors has
21
     been completed. The bar date for filing non-governmental claims is September 26, 2019.
22
     Scheduled unsecured claims total $176,477.85. The Trustee estimates that under the proposed
23
     plan general unsecured creditors will receive approximately $0.00.
24

25
                                                                                   Michael G. Malaier
                                                                           Chapter 13 Standing Trustee
     OBJECTION TO CONFIRMATION                                                 2122 Commerce Street
                                                  -1                              Tacoma, WA 98402
                                                                                       (253) 572-6600
                                              OBJECTION
1
        ☒ Plan is not feasible:
2

3
            The plan is not adequately funded to pay all secured, priority, and unsecured claims,
            along with administrative expenses, provided for in the plan. See Declaration of Ruth
4           Wilson.

5

6           WHEREFORE, Trustee requests that the objection to confirmation be sustained and

7    debtors be ordered to file a motion to confirm a plan resolving the issues raised herein within 14

8    days of entry of the Order Sustaining Trustee’s Objection to Confirmation; and to set the
9    hearing on the next available motion calendar after the 14 days expires. If the Motion to
10
     Confirm resolving the Trustee’s issues is not filed and set for hearing as outlined above, the
11
     Trustee requests he be allowed to enter an order dismissing the case, ex parte, without notice.
12

13          DATED this 13th day of September, 2019.

14

15                                                    /s/ Mathew S. LaCroix
                                                      Mathew S. LaCroix, WSBA# 41847 for
16
                                                      Michael G. Malaier, Chapter 13 Trustee
17

18

19

20

21

22

23

24

25
                                                                                    Michael G. Malaier
                                                                            Chapter 13 Standing Trustee
     OBJECTION TO CONFIRMATION                                                  2122 Commerce Street
                                                 -2                                Tacoma, WA 98402
                                                                                        (253) 572-6600
1
                                         CERTIFICATE OF MAILING
2

3            I certify under penalty of perjury under the laws of the United States that on September 13, 2019,
     I caused to be mailed via regular mail a true and correct copy of the Trustee’s Objection to Confirmation
4    and Declaration to the following:

5            Billy Vernon Shope
             Nina Jane Shope
6            6809 Ortelius Drive
             Ilwaco WA 98624
7
             The following parties received Trustee’s Objection to Confirmation and Declaration via ECF:
8
                     Lesley D. Bohleber
9                    Ellen Ann Brown
                     United States Trustee
10
             Executed at Tacoma, Washington this 13th day of September, 2019.
11

12                                                            /s/ Ruth Wilson
                                                              Motion Coordinator for
13                                                            Michael G. Malaier, Chapter 13 Trustee

14

15

16

17

18

19

20

21

22

23

24

25
                                                                                          Michael G. Malaier
                                                                                  Chapter 13 Standing Trustee
     OBJECTION TO CONFIRMATION                                                        2122 Commerce Street
                                                     -3                                  Tacoma, WA 98402
                                                                                              (253) 572-6600
